Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election/Restrictions
Applicant's election of invention of Group III, without traverse, in the reply filed on 12/21/2020 is acknowledged. The election encompasses Claims 22-25.  

Status of Claims
Claims 22-25 are presented for examination on the merits for patentability as they read upon the elected subject matter. Claims 1-21 and 26-33 are cancelled. 

Priority
This application, 16992036, filed 09/12/2020 claims priority to Provisional Application 62/886,255, filed 08/13/2019. 

Claim Objections
Claim 22 is objected to because of the following informalities:  For clarity and consistency, please indicate “a herbicide” or “herbicides” as appropriate in Claim 22 to indicate if Applicant intends one or more than one herbicide.  Appropriate correction is required.
Claim Interpretation
The Examiner interprets plants in Claim 22 to encompass seeds, seedlings and growing plants. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurepa J, Shull TE and Smalle JA. (F1000Research 2016, 5:2430), hereinafter Kurepa.
Kurepa teaches quercetin feeding can protect plants from herbicide Paraquat. Kurepa recites that herbicide Paraquat causes the formation of reactive oxygen species (ROS) in plants, and that feeding Arabidopsis, tobacco and duckweed with flavonoid quercetin indeed suppressed the toxic effects of paraquat, indicating quercetin flavonol can be used as an effective protectant against the harmful effects of ROS on plant growth (p. 2, L. Col. 3rd paragraph). Paraquat is known to prevent germination at high concentrations and to retard growth and promote chlorosis (p. 2, R. Col., last paragraph), and Kurepa showed that at 0.15µM and 0.3µM, Paraquat inhibited both wild type and mutant Arabidopsis. When Arabidopsis seeds plants were grown with 100 µM quercetin and 0.15 µM or 0.3 µM paraquat, they were partially protected from the toxic effect of the herbicide (p. 3, Fig. 1). Kurepa also shows that quercetin rescues tobacco and duckweed from Paraquat toxicity.  Tobacco seeds were sown and grown for 3 weeks, then treated with Paraquat or Paraquat with quercetin, and the results showed that quercetin rescued the tobacco plants (Fig. 3). Thus, Kurepa teaches that quercetin reduces the stunting effect of Paraquat and anticipates Claim 22. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kurepa as applied to Claim 22 above, and in view of Silva et al. (Scientia Horticulturae 158 (2013) 39–44), hereinafter Silva, and Razzaq et al. (Pak. J. Weed Sci. Res. 16 (3): 247-256, 2010), hereinafter Razzaq, and Rajyalakshmi et al. (Journal of Agricultural Science Vol. 3, No. 2; June 2011, 123-137), hereinafter Rajyalakshmi. 
Applicants Claim
Applicant claims a method of reducing stunting effect of a herbicide comprises: a) mixing an amount of herbicides and a flavonoid solution forming an application solution; and b) applying the application solution onto plants; , wherein the flavonoid solution comprises flavonol glycosides; wherein the flavonol glycosides are hydroxylated.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Kurepa have been set forth supra.
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Since quercetin is a flavonol, Kurepa is silent on the flavonoid solution comprising flavonol glycosides that are hydroxylated.
	Silva recites that plant and culture residues are part of no-tillage system as it guarantees protection against leaching of nutrients and herbicides, and is also employed to decrease the volume of herbicide used. Specifically, Silva describes how, in southeastern region of brazil, coffee fruit peels are incorporated in agricultural practice as organic amendment and also as a way to control weeds. Silva’s study teaches that plant residues contain allelochemicals by analyzing effects of coffee fruit peel extracts on allelopathy of pre-emergence and post-emergence bioassays (Sections 2.1-2.4).  Silva positively determined the coffee fruit peel extracts’ contents of phenols, flavonoids and caffeine (Section 3.3).  Therefore, Silva has shown that flavonoid-containing coffee fruit peel is already used as organic amendment, which renders obvious Claim 22 element of application of flavonoid with herbicide.

	Rajyalakshmi teaches that allelochemicals, rutin and quercetin flavonoids, from Nerium oleander L., when mixed with soil affected seed germination, root and shoot lengths of P. hysterophorus (Figs. 13-18). Rutin, also called rutinoside, is a flavonol glycoside as evidenced by the instant disclosure (paragraph 27). Rajyalakshmi recites that chemical methods of control by herbicides may lead to herbicide resistance by the weed and also serious ecological problems like groundwater contamination further leading to human health hazards. However, allelochemicals that are inhibitory to P. hysterophorus are of importance and hold promise to act as sustainable, environment friendly bio-herbicides (p. 123, Introduction). 
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Silva and Rajyalakshmi recognize the importance of application of allelochemicals as weed control to decrease the amount of herbicide used, which also decreases human hazard. Razzaq recognizes weed management can be obtained through combination of allelopathic extract with reduced doses of herbicide, and that such a combination would reduce the reliance on synthetic herbicides use, which would minimize the production cost and increase farm income. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Silva, Razzaq, and Rajyalakshmi with that of Kurepa and mix an amount of herbicide with flavonoid solution containing rutin flavonol glycoside and quercetin flavonol to not only reduce herbicide resistance by the weed and but also reduce the ecological problems and human health hazards. 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kurepa in view of Silva, and Razzaq, and Rajyalakshmi  as applied to Claims 22-24 above, and in view of Kim, J-B. (J. Korean Soc. Appl. Biol. Chem. 48(1), 1-15, 2005, original and machine translated), and Kong et al. (Plant and Soil 264: 149–157, 2004), hereinafter Kong. 
Applicants Claim
Applicant claims a method of reducing stunting effect of a herbicide comprises: a) mixing an amount of herbicides and a flavonoid solution forming an application solution; and b) applying the application solution onto plants; wherein the flavonoid solution comprises saponins, flavones, and flavonol.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	The teachings of Silva, Razzaq, Rajyalakshmi, and Kurepa have been set forth supra. 
Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
	Kurepa teaches the application of quercetin flavonol to plants. Silva, Razzaq, Rajyalakshmi and Kurepa do not teach wherein the flavonoid solution comprises saponins and flavones. 
	Kim is in the field of pathogen, insect, and weed control, and describes the effects of secondary metabolites including saponin, and flavonoids and their abilities for pest control. Kim describes saponin as a typical allelochemical that has selective phytotoxicity and reduce the germination and growth of barnyard grass, cheat grass (Table 3). 
	Kong is also in the allelochemical field and describes three flavones isolated from the A. conyzoides intercropped citrus orchard soil, and significantly inhibit the growth of weeds Bidens pilosa, Digitaria sanguinalis and Cyperus difformis, and spores germination of soil pathogenic fungi (Abstract; materials and methods). Kong showed that the three flavones significantly inhibited the growth of weeds A. conyzoides plants (Table 2).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Use of allelochemicals saponins, flavones and flavonol in a solution comprising an amount of herbicide will not only reduce the amount of herbicides needed, but also decrease ecological and human hazards per the teachings of Silva and Razzaq. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kim and Kong to the teachings of Silva, Razzaq, Rajyalakshmi and Kurepa with reasonable expectations of success, and include active allelochemicals saponin and flavone that are shown to exhibit weed controls as taught by Kim and Kong, and use it in the method taught by Kurepa as part of the mixture of herbicide and flavonoid solution for plant applications because the prior arts have taught the ability of these saponins and flavones as allelochemicals that can assist in weed controls, and potentially aid in reducing the use of synthetic herbicides. 

Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.Y.S./Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616